Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 1 of 20




        EXHIBIT A-1
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 2 of 20
                                                                                  EXHIBIT A-1

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE UBIQUITI NETWORKS, INC.
SECURITIES LITIGATION                                   Case No. 18-CV-01620 (VM)

THIS DOCUMENT RELATES TO: ALL                                 CLASS ACTION
CASES

              NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION
Please be advised that your rights may be affected by the above-captioned securities class action
(the “Litigation”) pending in the United States District Court for the Southern District of New
York (the “Court”), if, during the period between May 9, 2013 and February 19, 2018, both dates
inclusive (the “Settlement Class Period”), you purchased or otherwise acquired Ubiquiti
Common Stock or Ubiquiti Call Options or sold Ubiquiti Put Options and were allegedly
damaged thereby.1
            A federal court authorized this Notice. This is not attorney advertising.
•   The Court will hold a Settlement Hearing on ____, 2020 at _____ to decide whether to
    approve the Settlement. If approved by the Court, the Settlement will provide $15,000,000
    gross (the “Settlement Amount”), plus interest as it accrues, minus attorneys’ fees, costs, a
    compensatory award to Lead Plaintiff and administrative expenses, net of any taxes on
    interest, to pay claims of investors who purchased Ubiquiti Securities during the Settlement
    Class Period.
•   Based on Lead Plaintiff’s damages expert’s estimate of 23.6 million shares of Ubiquiti
    Common Stock purchased or acquired during the Settlement Class Period that may have been
    affected by the conduct alleged in the Litigation and assuming that all Settlement Class
    Members elect to participate in the Settlement, the estimated average recovery (before the
    deduction of any Court-approved fees, expenses and costs as described herein) per eligible
    share of Ubiquiti Common Stock is $0.63. Options trading only accounted for approximately
    1.5% of total dollar trading volume for Ubiquiti Securities during the Settlement Class
    Period. As such, claims for options transactions are allotted 1.5% of the Settlement pursuant
    to the Plan of Allocation. Settlement Class Members should note, however, that the foregoing
    average recovery per share is only an estimate. Some Settlement Class Members may recover
    more or less than this estimated amount depending on, among other factors, which Ubiquiti
    Securities they purchased, when and at what prices they purchased/acquired or sold their
    Ubiquiti Securities, and the total number of valid Proof Claim and Release forms submitted.
    Distributions to Settlement Class Members will be made based on the Plan of Allocation set

1
  All capitalized terms used in this Notice that are not otherwise defined herein shall have the
meanings ascribed to them in the Stipulation and Agreement of Settlement dated December 2,
2019 (the “Stipulation”), which is available at www.ubiquitinetworkssecuritieslitigation.com.
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 3 of 20
                                                                                    EXHIBIT A-1

    forth herein (see pages 11-17 below) or such other plan of allocation as may be ordered by
    the Court.
•   To claim your share of the Settlement, you must submit a valid Proof of Claim form by
    ______, 2020.
•   Attorneys for Lead Plaintiff (“Lead Counsel”) intend to ask the Court to award them fees of
    up to 33.33% percent of the Settlement Amount plus interest and reimbursement of up to
    $275,000 in litigation expenses. Since the Litigation’s inception, Lead Counsel have
    expended considerable time and effort in this litigation on a contingent-fee basis and have
    advanced the expenses of the litigation in the expectation that if they were successful in
    obtaining a recovery for the Settlement Class, they would be paid from such recovery. Lead
    Counsel also intends to ask the Court to grant a compensatory award to Lead Plaintiff not to
    exceed $7,500. Collectively, the requested attorneys’ fees, litigation expenses and
    compensatory award to Lead Plaintiff are estimated to average $0.22 per allegedly damaged
    Ubiquiti share. If approved by the Court, these amounts will be paid from the Settlement
    Fund.
•   The estimated average recovery, after the deductions set forth in the preceding paragraph, is
    $0.41 per allegedly damaged Ubiquiti share. This estimate is based on the assumptions set
    forth in the preceding paragraphs. Your actual recovery, if any, will depend on the aggregate
    losses of all Settlement Class Members, the date(s) you purchased and sold Ubiquiti
    Securities, the purchase and sales prices, and the total number and amount of claims filed.
•   The Settlement resolves the Litigation concerning whether Ubiquiti, Robert Pera, Craig L.
    Foster, Mark Spragg, and Kevin Radigan (collectively, “Defendants”) violated federal
    securities laws by allegedly making misrepresentations and/or omissions of material fact in
    public statements to the investing public concerning, inter alia: (i) the purported size of the
    Company’s user community; (ii) the Company’s internal controls; (iii) the Company’s
    publicly reported accounts receivable figures; (iv) the Company’s purported “disruptive
    business model”; (v) the Company’s forecasts for the second quarter of fiscal 2018; (vi)
    related-party transactions; and (vii) an SEC investigation into the Company. Defendants have
    denied and continue to deny each, any, and all allegations of wrongdoing, fault, liability, or
    damage whatsoever asserted by Lead Plaintiff. Defendants have also denied, inter alia, the
    allegations that Lead Plaintiff or the Settlement Class have suffered damages or that Lead
    Plaintiff or the Settlement Class were harmed by the conduct alleged in the Litigation.
    Defendants continue to believe the claims asserted against them in the Litigation are without
    merit.
•   The parties disagree on how much money, if any, could have been won if the investors won
    at trial in the Litigation.
•   Your legal rights will be affected whether you act or do not act. If you do not act, you may
    permanently forfeit your right to recover on this claim. Therefore, you should read this
    Notice carefully.
            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
     SUBMIT A           The only way to get a payment from the Settlement. Proof of Claim
    CLAIM FORM          forms must be postmarked or submitted online by ____, 20__


                                                2
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 4 of 20
                                                                                    EXHIBIT A-1


                        Get no payment. This is the only option that allows you to ever be part of
     EXCLUDE            any other lawsuit against the Defendants or any other Released Persons
     YOURSELF           about the legal claims that were or could have been asserted in this case.
                        Requests for Exclusion must be received by ____, 20__
                        Write to the Court about why you do not like the Settlement, the Plan of
                        Allocation, and/or the request for attorneys’ fees, costs, and expenses.
      OBJECT
                        You will still be a member of the Settlement Class. Objections must be
                        received by counsel by ____, 20__
     GO TO THE          Ask to speak in Court about the fairness of the Settlement. Requests to
      HEARING           speak must be received by counsel by ____, 20__
     DO NOTHING         Get no payment. Give up your rights.

                                          INQUIRIES

Please do not contact the Court regarding this Notice. All inquiries concerning this Notice,
the Proof of Claim, or any other questions by Settlement Class Members should be directed to:

    In re Ubiquiti Networks, Inc. Securities        or            Jeremy A. Lieberman
                   Litigation                                      POMERANTZ LLP
         c/o JND Legal Administration                         600 Third Avenue, Floor 20
                 PO Box 91335                                 New York, New York 10016
               Seattle, WA 98111                              Telephone: (212) 661-1100
          Telephone: (844) 924-0858                            Facsimile: (917) 463-1044
info@ubiquitinetworkssecuritieslitigation.com               Email: jalieberman@pomlaw.com


              BASIC INFORMATION CONCERNING THE SETTLEMENT

1.      Why did I get this notice package?
You or someone in your family may have purchased or otherwise acquired Securities of Ubiquiti
Networks, Inc, (n/k/a Ubiquiti Inc.) (“Ubiquiti” or the “Company”) between May 9, 2013 and
February 19, 2018, both dates inclusive (the “Settlement Class Period”).
2.      What is this settlement about?
This settlement resolves the case known as In re Ubiquiti Networks, Inc. Securities Litigation,
Docket No. 1:18-cv-01620-VM (S.D.N.Y.). The Court in charge of the case is the United States
District Court for the Southern District of New York. The Litigation involves allegations that
Defendants violated provisions of the Securities Exchange Act of 1934 (“Exchange Act”) by
allegedly making misrepresentations and/or omissions of material fact in public statements to the
investing public regarding: (i) the purported size of the Company’s user community; (ii) the
Company’s internal controls; (iii) the Company’s publicly reported accounts receivable figures;
(iv) the Company’s purported “disruptive business model”; (v) the Company’s forecasts for the
second quarter of fiscal 2018; (vi) related-party transactions; and (vii) an SEC investigation into
the Company. The Consolidated Amended Complaint For Violations Of The Federal Securities


                                                3
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 5 of 20
                                                                                     EXHIBIT A-1

Laws (the “Complaint”) alleges that the misstatements or omissions artificially inflated the price
of Ubiquiti Securities, and that the share prices dropped in response to certain subsequent
disclosures. Defendants have denied and continue to deny each, any and all allegations of
wrongdoing, fault, liability or damage whatsoever asserted in the Litigation. The Settlement shall
in no event be construed as, or deemed to be evidence of, liability, fault, wrongdoing, injury or
damages, or of any wrongful conduct, acts or omissions on the part of Defendants or any of the
Released Persons, or of any infirmity of any defense, or of any damages to the Plaintiff or any
other Settlement Class Member. The Settlement resolves all of the claims in the Litigation, as
well as certain other claims or potential claims, whether known or unknown.
3.     Why is this a class action?
In a class action, one or more persons called plaintiffs sue on behalf of all persons who have
similar claims. All of the persons with similar claims are referred to as a class. One court
resolves the issues for all class members, except for those who exclude themselves from the
class.
4.     Why is there a settlement?
Lead Plaintiff and Defendants do not agree regarding the merits of Lead Plaintiff’s allegations
and Defendants’ defenses with respect to liability or the average amount of damages per share, if
any, that would be recoverable if Lead Plaintiff were to prevail at trial on each claim. The issues
on which Lead Plaintiff and the Defendants disagree include: (1) whether the challenged
statements were materially false or misleading or otherwise actionable under federal securities
law; (2) whether Defendants had a duty to disclose the allegedly omitted information; (3)
whether the Defendants acted with scienter; (4) whether the alleged disclosures were corrective
disclosures; (5) the causes of the loss in the value of the securities; and (6) the amount of alleged
damages, if any, that could be recovered at trial.
This matter has not gone to trial and the Court has not decided in favor of either Lead Plaintiff or
Defendants. Instead, Lead Plaintiff and Defendants have agreed to settle the case. Lead Plaintiff
and Lead Counsel believe the Settlement is best for all Settlement Class Members because of the
risks associated with continued litigation and the nature of the defenses raised by the Defendants.
Among the reasons that Lead Plaintiff and Lead Counsel believe the Settlement is fair is the fact
that there is uncertainty about whether they will be able to prove that any challenged statement
was false or misleading, that the alleged misstatements and omissions actually caused the
Settlement Class any damages, and the amount of damages, if any.
Moreover, while litigation of this type is usually expensive, it appears that, even if Lead
Plaintiff’s allegations were found to be true, the total amount of damages to which Settlement
Class Members would be entitled could be substantially reduced.

                               WHO IS IN THE SETTLEMENT

To see if you will get money from this Settlement, you first have to determine if you are a
Settlement Class Member.
5.     How do I know if I am part of the Settlement?
The Settlement Class includes all persons or entities, except those who are excluded as described
below, who purchased or otherwise acquired Ubiquiti Common Stock or Ubiquiti Call Options


                                                 4
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 6 of 20
                                                                                    EXHIBIT A-1

or sold Ubiquiti Put Options between May 9, 2013 and February 19, 2018, both dates inclusive
(the Settlement Class Period).
If one of your mutual funds owns Ubiquiti Securities, that alone does not make you a Settlement
Class Member. Also, if you sold Ubiquiti Securities during the Settlement Class Period, that
alone does not make you a Settlement Class Member. You are a Settlement Class Member only
if you directly purchased or otherwise acquired Ubiquiti Common Stock or Ubiquiti Call Options
or sold Ubiquiti Put Options during the Settlement Class Period. Contact your broker to see if
you have made any of these transactions.
6.     Are there exceptions to being included?
Yes. Excluded from the Settlement Class are (i) Defendants, all current and former directors and
officers of Ubiquiti during the Settlement Class Period, and any family member, trust, company,
entity or affiliate controlled or owned by any of the excluded persons and entities referenced
above; (ii) Opt-Outs i.e., those Persons who timely and validly request exclusion from the
Settlement Class in accordance with the requirements set forth below; and (iii) Persons who have
no compensable damages.
7.     What if I am still not sure if l am included?
If you are still not sure whether you are included, you can ask for free help. You can contact the
Claims           Administrator       toll-free       at        1-844-924-0858         or        at
info@ubiquitinetworkssecuritieslitigation.com        or      by      visiting     the     website
https://www.ubiquitinetworkssecuritieslitigation.com, or you can fill out and return the Proof of
Claim form enclosed with this Notice package to see if you qualify.

                   THE SETTLEMENT BENEFITS – WHAT YOU GET

8.     What does the Settlement provide?
The proposed Settlement provides for Ubiquiti and/or Defendants’ insurers to pay $15,000,000
into a settlement fund (the “Settlement Fund”). The Settlement is subject to Court approval.
Also, subject to the Court’s approval, a portion of the Settlement Fund will be used to pay
attorneys’ fees with interest and reasonable litigation expenses to Lead Counsel, and a
compensatory award to Lead Plaintiff. A portion of the Settlement Fund also will be used to pay
taxes due on interest earned by the Settlement Fund, if necessary, and the costs of the claims
administration, including the costs of printing and mailing this Notice and the costs of publishing
notice. After the foregoing deductions from the Settlement Fund have been made, the amount
remaining (the “Net Settlement Fund”) will be distributed to Settlement Class Members who
submit timely, valid claims, according to the Plan of Allocation to be approved by the Court
(“Authorized Claimants”).
9.     How much will my payment be?
Your share of the Net Settlement Fund will depend on several factors, including: (i) how many
Ubiquiti Securities you purchased or sold during the Settlement Class Period, and the dates and
prices of those purchases and sales; (ii) the number of timely and valid claims submitted by other
Settlement Class Members, and the purchases and sales of Ubiquiti Securities represented by
those claims; (iii) the amount of administrative costs, including the costs of notice; and (iv) the



                                                5
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 7 of 20
                                                                                     EXHIBIT A-1

amount awarded by the Court to Lead Counsel for attorneys’ fees, costs, and expenses and a
compensatory award to Lead Plaintiff.
The Claims Administrator will determine each Settlement Class Member’s pro rata share of the
Net Settlement Fund based upon each Settlement Class Member’s valid “Recognized Loss.” The
Recognized Loss formula is the basis upon which the Net Settlement Fund will be
proportionately allocated to the Settlement Class Members with valid claims. The Recognized
Loss formula is not intended to be an estimate of the amount that a Settlement Class Member
might have been able to recover after a trial; it also is not an estimate of the amount that will be
paid to Settlement Class Members pursuant to the Settlement. You can calculate your
Recognized Loss by following the instructions in the Plan of Allocation at page 11 of this
Notice.
It is unlikely that you will get a payment for all of your Recognized Loss. After all Settlement
Class Members have sent in their Proof of Claim forms, the payment you get will be a part of the
Net Settlement Fund equal to your Recognized Loss divided by the total of everyone’s
Recognized Losses.

            HOW YOU GET A PAYMENT—SUBMITTING A CLAIM FORM

10.    How can I get a payment?
To qualify for a payment, you must submit a Proof of Claim form. The Claims Administrator
will process your claim and determine whether you are an Authorized Claimant.
A Proof of Claim form is enclosed with this Notice and may also be downloaded at
https://www.ubiquitinetworkssecuritieslitigation.com. Read the instructions carefully, fill out the
form, include all the documents that the form requests, sign it, and mail or submit it online so
that it is postmarked or received no later than _____________, 2020. The claim form may be
submitted online at https://www.ubiquitinetworkssecuritieslitigation.com or mailed to:
                        In re Ubiquiti Networks, Inc. Securities Litigation
                                  c/o JND Legal Administration
                                          PO Box 91335
                                        Seattle, WA 98111
                                   Telephone: (844) 924-0858
                          info@ubiquitinetworkssecuritieslitigation.com

11.     When would I get my payment?
The Court will hold a Settlement Hearing on ____, 20__ at _____ to decide whether to approve
the Settlement. If the Court approves the Settlement, there might be appeals afterwards. It is
always uncertain whether these appeals can be resolved, and resolving them can take time,
perhaps more than a year. It also takes time for all the Proofs of Claim to be processed. Please be
patient.
12.    What am I giving up to get a payment or to stay in the Settlement Class?
Unless you exclude yourself from the Settlement Class by the ______, 20__ deadline, you will
remain a member of the Settlement Class and will be bound by the release of claims against


                                                 6
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 8 of 20
                                                                                     EXHIBIT A-1

Defendants and other Released Persons if the Settlement is approved. That means you and all
other Settlement Class Members and each of their respective present, former and future direct
and indirect parent entities, associates, affiliates, subsidiaries, predecessors, successors, and the
officers, directors, attorneys, assigns, legal representatives, and agents of each of them, each of
their respective officers, directors, attorneys, legal representatives, and agents, and any person or
entity which is or was related to or affiliated with any of them, and each of their immediate
family members, heirs, representatives, administrators, executors, trustees, successors, assigns,
devisees, legatees, and estates will release (agreeing never to sue, continue to sue, or be part of
any other lawsuit) as against Defendants and other Released Persons any and all claims which
arise out of, are based upon or relate in any way to the purchase, acquisition, sale, or ownership
of Ubiquiti Securities during the Settlement Class Period. It means that all of the Court’s orders
will apply to you and legally bind you. That means you will accept a share of the Net Settlement
Fund as sole compensation for any losses you suffered in the purchase, acquisition, sale, or
ownership of Ubiquiti Securities during the Settlement Class Period. The specific terms of the
release are included in the Settlement Stipulation.

                  EXCLUDING YOURSELF FROM THE SETTLEMENT

If you do not want a payment from this Settlement, and you want to keep any right you may have
to sue or continue to sue Defendants or other Released Persons on your own about the claims
being released in this Settlement, then you must take steps to remove yourself from the
Settlement. This is called excluding yourself, or “opting out,” from the Settlement.
13.    How do I get out of the proposed Settlement?
To exclude yourself from the Settlement, you must mail a letter stating that you “request
exclusion from the Settlement Class in the In re Ubiquiti Networks, Inc. Securities Litigation,
Docket No. 1:18-cv-01620-VM (S.D.N.Y.)”. To be valid, the letter must state (A) your name,
address, telephone number, and e-mail address (if any); (B) the date, number of securities, and
dollar amount of all purchases, acquisitions, sales, or dispositions of Ubiquiti Securities during
the Settlement Class Period; and (C) the number of Ubiquiti Securities held by you as of
February 19, 2018. In order to be valid, such request for exclusion must be submitted with
documentary proof (i) of each purchase or acquisition and, if applicable, sale transaction of
Ubiquiti Securities during the Settlement Class Period and (ii) demonstrating your status as a
beneficial owner of the Ubiquiti Securities. Any request for exclusion must be signed and
submitted by you, as the beneficial owner, under penalty of perjury. You must submit your
exclusion request so that it is received no later than _____, 20__ at:
                        In re Ubiquiti Networks, Inc. Securities Litigation
                                  c/o JND Legal Administration
                                          PO Box 91335
                                        Seattle, WA 98111
                                   Telephone: (844) 924-0858
You cannot exclude yourself by telephone or by e-mail. If you properly exclude yourself, you
will not receive a payment from the Net Settlement Fund, you cannot object to the Settlement,
and you will not be legally bound by the judgment in this case.




                                                 7
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 9 of 20
                                                                                   EXHIBIT A-1


14.    If I do not exclude myself, can I sue the Defendants or the other Released Persons
       for the same thing later?
No. Unless you exclude yourself by following the instructions above, you give up any rights to
sue the Defendants or the other Released Persons for the claims being released in this Settlement.
If you have a pending lawsuit against the Released Persons or related to any Released Claims,
speak to your lawyer in that case immediately, since you must exclude yourself from this
Settlement Class to continue your own lawsuit. Remember, the exclusion deadline is _____,
20__.
15.    If I exclude myself, can I get money from the proposed Settlement?
No. If you exclude yourself, you may not send in a Proof of Claim to ask for any money.

                          THE LAWYERS REPRESENTING YOU

16.    Do I have a lawyer in this case?
The Court has appointed Pomerantz LLP as Lead Counsel to the Class, to represent you and the
other Settlement Class Members. If you want to be represented by your own lawyer, you may
hire one at your own expense. Contact information for Pomerantz LLP is provided below.
17.    How will the lawyers be paid?
Lead Counsel have expended considerable time litigating this Action on a contingent-fee basis
and have paid for the expenses of the case themselves. They have not been paid attorneys’ fees
or reimbursed for their expenses in advance of this Settlement. Lead Counsel have done so with
the expectation that, if they are successful in recovering money for the Settlement Class, they
will receive attorneys’ fees and be reimbursed for their litigation expenses from the Settlement
Fund, as is customary in this type of litigation. Lead Counsel will not receive attorneys’ fees or
be reimbursed for their litigation expenses except from the Settlement Fund. Therefore, Lead
Counsel will file a motion at the Settlement Hearing asking the Court for an award of attorneys’
fees in an amount not greater than 33.33 percent of the Settlement Fund, equaling $5,000,000
plus interest, plus reimbursement of litigation expenses of no more than $275,000 and a
compensatory award to Lead Plaintiff not to exceed $7,500. The Court may award less than these
amounts. Any amounts awarded by the Court will come out of the Settlement Fund.

                           OBJECTING TO THE SETTLEMENT

18.    How do I tell the Court that I object to the proposed Settlement?
If you are a Settlement Class Member, you can tell the Court you do not agree with the proposed
Settlement, any part of the Settlement, the proposed Plan of Allocation, and/or Lead Counsel’s
motion for attorneys’ fees and expenses and application for a compensatory award to Lead
Plaintiff. You can write to the Court setting out your objection. The Court will consider your
views.
To object, you must send a signed letter saying that you object to the proposed Settlement in In
re Ubiquiti Networks, Inc. Securities Litigation, Docket No. 1:18-cv-01620-VM (S.D.N.Y.). Be
sure to include (1) your name, address, telephone number, and your signature; (2) the date(s),



                                                8
          Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 10 of 20
                                                                                       EXHIBIT A-1

  price(s), and amount(s) of all Ubiquiti Securities that you purchased, otherwise acquired, sold, or
  otherwise disposed of during the Settlement Class Period, in order to show membership in the
  Settlement Class; (3) all grounds for the objection, including any legal support known to you or
  your counsel, (4) the name, address and telephone number of all counsel, if any, who represent
  you, including your former or current counsel who may be entitled to compensation in
  connection with the objection, and (5) the number of times you and/or your counsel has filed an
  objection to a class action settlement in the last five years, the nature of each such objection in
  each case, the jurisdiction in each case, and the name of the issuer of the security or seller of the
  product or service at issue in each case.
  If you object to either the Settlement or the requested reimbursement of expenses, you subject
  yourself to the jurisdiction of the District Court in this matter and consent to being deposed in
  your district of residence and producing in advance of a deposition any responsive documents to
  a discovery request prior to the Settlement Hearing.
  Attendance at the Settlement Hearing is not necessary. Objectors wishing to be heard orally at
  the Settlement Hearing must indicate in their written objection that they intend to appear at the
  Settlement Hearing and identify any witnesses they may call to testify or exhibits they intend to
  introduce into evidence at the Settlement Hearing.
  Be sure to mail or deliver copies of any objections, papers and briefs to each of the addresses
  listed below such that they are received no later than ____, 20__:
Clerk of the Court                 Lead Counsel                         Counsel For Defendants
United States District Court       Jeremy A. Lieberman                  Peter E. Kazanoff
Southern District of New York      POMERANTZ LLP                        Nicholas S. Goldin
500 Pearl Street                   600 Third Avenue, Floor 20           SIMPSON THACHER &
New York, NY 10007                 New York, NY 10016                   BARTLETT LLP
                                                                        425 Lexington Avenue
                                                                        New York, New York 10017
  19.    What is the difference between objecting and excluding myself?
  Objecting is simply telling the Court you do not like something about the Settlement or some
  portion thereof. You can object only if you stay in the Settlement Class. Requesting exclusion is
  telling the Court you do not want to be part of the Settlement Class or the Settlement. If you
  exclude yourself, you cannot object to the Settlement because it no longer concerns you. If you
  stay in the Settlement Class and object, but your objection is overruled, you will not be allowed a
  second opportunity to exclude yourself.

                           THE COURT’S SETTLEMENT HEARING

  The Court will hold a hearing to decide whether to approve the proposed Settlement. You may
  attend, and you may ask to speak, but you do not have to.
  20.    When and where will the Court decide whether to approve the proposed
         Settlement?
  The Court will hold a Settlement Hearing on ____, 20__ at _____ at the United States District
  Court, 500 Pearl St., Courtroom ___, New York, NY, 10007.



                                                   9
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 11 of 20
                                                                                     EXHIBIT A-1

At this hearing, the Court will consider whether the proposed Settlement is fair, reasonable, and
adequate and should be approved by the Court; whether an Order and Final Judgment as
provided in the Settlement Stipulation should be entered; and whether the proposed Plan of
Allocation should be approved. If there are objections, the Court will consider them, and the
Court will listen to people who have asked to speak at the hearing. The Court may also decide
how much should be awarded to Lead Counsel for attorneys’ fees and expenses and a
compensatory award to Lead Plaintiff for her service to the Settlement Class.
We do not know how long these decisions will take. You should be aware that the Court may
change the date and time of the Settlement Hearing without another notice being sent to
Settlement Class Members. If you want to attend the hearing, you should check with Lead
Counsel beforehand to be sure that the date and/or time has not changed.
21.    Do I have to come to the hearing?
No. Lead Counsel will answer any questions the Court may have. However, you are welcome to
attend at your own expense. If you send an objection, you do not have to come to Court to talk
about it. As long as you mail your written objection on time, the Court will consider it. You may
also pay your own lawyer to attend, but it is not necessary. Settlement Class Members do not
need to appear at the hearing or take any other action to indicate their approval.
22.    May I speak at the hearing?
If you object to the Settlement, you may ask the Court for permission to speak at the Settlement
Hearing. To do so, you must include with your objection (see question 18 above) a statement that
you “intend to appear in In re Ubiquiti Networks, Inc. Securities Litigation, Docket No. 1:18-cv-
01620-VM (S.D.N.Y.).” Persons who intend to object to the Settlement, the Plan of Allocation,
and/or the application for an award of attorneys’ fees, costs, and expenses, and desire to present
evidence at the Settlement Hearing, must include in their written objections the identity of any
witnesses they may call to testify and exhibits they intend to introduce into evidence at the
Settlement Hearing. You cannot speak at the hearing if you exclude yourself.

                                     IF YOU DO NOTHING

23.    What happens if I do nothing at all?
If you do nothing, you will not receive a payment from the Settlement. However, unless you
exclude yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any
other lawsuit against Defendants or the Released Persons about the Released Claims (as defined
in the Settlement Stipulation) ever again.

                              GETTING MORE INFORMATION

24.    Are there more details about the proposed Settlement?
This Notice summarizes the proposed Settlement. More details are in the Stipulation of
Settlement dated December 2, 2019 (the “Settlement Stipulation”). The Settlement Stipulation is
the controlling document describing the proposed Settlement, and its terms govern anything to
the contrary in this Notice. You can get a copy of the Settlement Stipulation and obtain answers
to    common        questions    regarding     the    proposed     Settlement      by    visiting


                                                 10
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 12 of 20
                                                                                     EXHIBIT A-1

https://www.ubiquitinetworkssecuritieslitigation.com or by contacting the Claims Administrator
toll-free at 1-844-924-0858.
25.    How do I get more information?
For even more detailed information concerning the matters involved in this Action, see the
Settlement Stipulation, the pleadings in the Litigation, the papers filed in support of the
Settlement, and the orders entered by the Court, which will be posted on the settlement website
https://www.ubiquitinetworkssecuritieslitigation.com. For a fee, all papers filed in this Action are
also available at www.pacer.gov.

          PROPOSED PLAN OF ALLOCATION OF NET SETTLEMENT FUND
                       AMONG SETTLEMENT CLASS

The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund among
Authorized Claimants based on their respective alleged economic losses as a result of the alleged
misstatements and omissions, as opposed to losses caused by market- or industry-wide factors, or
company-specific factors unrelated to the alleged fraud. The Claims Administrator shall
determine each Authorized Claimant’s share of the Net Settlement Fund based upon the
Recognized Loss formula described below.
A Recognized Loss will be calculated for each share of Ubiquiti Common Stock and Call Option
purchased or otherwise acquired during the Settlement Class Period, and each Put Option sold
during the Settlement Class Period. The calculation of Recognized Loss will depend upon
several factors, including when the Ubiquiti Securities were purchased or otherwise acquired
during the Settlement Class Period, and in what amounts, and whether those securities were sold,
and if sold, when they were sold, and for what amounts. The Recognized Loss is not intended to
estimate the amount a Settlement Class Member might have been able to recover after a trial, nor
to estimate the amount that will be paid to Authorized Claimants pursuant to the Settlement. The
Recognized Loss is the basis upon which the Net Settlement Fund will be proportionately
allocated to the Authorized Claimants. The Claims Administrator will use its best efforts to
administer and distribute the Net Settlement Fund to the extent that it is equitably and
economically feasible.
The Plan of Allocation was created with the assistance of a consulting damages expert and
reflects the assumption that the price of Ubiquiti Common Stock was artificially inflated
throughout the Settlement Class Period. The estimated alleged artificial inflation in the price of
Ubiquiti Common Stock during the Settlement Class Period is reflected in Table 1 below. The
computation of the estimated alleged artificial inflation in the price of Ubiquiti Common Stock
during the Settlement Class Period is based on certain misrepresentations alleged by Lead
Plaintiff and the price change in the stock, net of market- and industry-wide factors, in reaction
to the public announcements that allegedly corrected the misrepresentations alleged by Lead
Plaintiff.
The U.S. federal securities laws allow investors to seek to recover losses caused by disclosures
which corrected the defendants’ previous misleading statements or omissions. Thus, in order to
have recoverable damages, the corrective disclosure of the allegedly misrepresented information
must be the cause of the decline in the price or value of the Ubiquiti Securities. In this Action,
Lead Plaintiff alleges that Defendants made false statements and omitted material facts during


                                                11
           Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 13 of 20
                                                                                    EXHIBIT A-1

the Settlement Class Period, which had the purported effect of artificially inflating the prices of
Ubiquiti Securities. Lead Plaintiff further alleges that corrective disclosures removed artificial
inflation from the price of Ubiquiti Securities on September 18, 2017, February 8, 2018 and
February 20, 2018 (the “Corrective Disclosure Dates”). Thus, in order for a Settlement Class
Member to have a Recognized Loss under the Plan of Allocation, with respect to Common Stock
and Call Options, the stock or call options must have been purchased or acquired during the
Settlement Class Period and held through at least one of these disclosure dates, and, with respect
to Put Options, those options must have been sold (written) during the Settlement Class Period
and not closed prior to at least one of these disclosure dates.


                                             Table 1
                       Artificial Inflation in Ubiquiti Common Stock
           From                               To                 Per-Share Price Inflation**
        May 9, 2013                   September 17, 2017                     $32.09
    September 18, 2017                 February 7, 2018                      $27.62
      February 8, 2018                 February 19, 2018                     $18.49
     February 20, 2018                     Thereafter                         $0.00
  ** Per-share price inflation shall not exceed the per-share purchase price for the stock.

In the calculations below, all purchase and sale prices shall exclude any fees, taxes and
commissions. If a Recognized Loss amount is calculated to be a negative number for a particular
transaction, that Recognized Loss shall be set to zero. Any transactions in Ubiquiti Securities
executed outside of regular trading hours for the U.S. financial markets shall be deemed to have
occurred during the next regular trading session.
With respect to shares of Ubiquiti Common Stock and Call and Put Options, a Recognized Loss
will be calculated as set forth below for each purchase or acquisition of Ubiquiti Common Stock
and Call Option contracts, and for each writing of Ubiquiti Put Option contracts during the
Settlement Class Period, that is listed in the Claim and Release Form and for which adequate
documentation is provided.
Common Stock Recognized Loss Calculations: For each share of Ubiquiti Common Stock
purchased or otherwise acquired during the Settlement Class Period (i.e., May 9, 2013 through
February 19, 2018, inclusive), the Recognized Loss per share shall be calculated as follows:
      i.        For each share of Ubiquiti Common Stock purchased during the period May 9,
                2013 through September 17, 2017, inclusive,

                a.    that was sold prior to September 18, 2017, the Recognized Loss per share
                      is $0.

                b.    that was sold during the period September 18, 2017 through February 7,
                      2018, inclusive, the Recognized Loss per share is the lesser of:

                             i.       $4.47; or

                            ii.       the purchase price minus $27.62


                                                  12
      Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 14 of 20
                                                                               EXHIBIT A-1

           c.     that was sold during the period February 8, 2018 through February 19,
                  2018, inclusive, the Recognized Loss per share is the lesser of:

                        i.       $13.60; or

                       ii.       the purchase price minus $18.49.

           d.     that was sold during the period February 20, 2018 and May 17, 2018,
                  inclusive (i.e., the 90-Day Lookback Period), the Recognized Loss per
                  share is the lesser of:

                        i.       the lesser of $32.09 and the purchase price; or

                       ii.       the purchase price minus the “90-Day Lookback Value” on
                                 the date of sale as provided in Table 2 below.

           e.     that was sold or held after May 17, 2018, the Recognized Loss per share is
                  the lesser of:

                        i.       the lesser of $32.09 and the purchase price; or

                       ii.       the purchase price minus the average closing price for
                                 Ubiquiti Common Stock during the 90-Day Lookback
                                 Period, which is $70.39.

ii.        For each share of Ubiquiti Common Stock purchased during the period September
           18, 2017 through February 7, 2018, inclusive,

           a.     that was sold prior to February 8, 2018, the Recognized Loss per share is
                  $0.

           b.     that was sold during the period February 8, 2018 through February 19,
                  2018, inclusive, the Recognized Loss per share is $9.13.

           c.     that was sold during the period February 20, 2018 and May 17, 2018,
                  inclusive (i.e., the 90-Day Lookback Period), the Recognized Loss per
                  share is the lesser of:

                        i.       $27.62; or

                       ii.       the purchase price minus the “90-Day Lookback Value”
                                 on the date of sale as provided in Table 2 below.

           d.     that was sold or held after May 17, 2018, the Recognized Loss per share is
                  the lesser of:

                        i.       $27.62; or




                                           13
           Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 15 of 20
                                                                                  EXHIBIT A-1

                           ii.       the purchase price minus the average closing price for
                                     Ubiquiti Common Stock during the 90-Day Lookback
                                     Period, which is $70.39.

    iii.        For each share of Ubiquiti Common Stock purchased during the period February
                8, 2018 through February 19, 2018, inclusive,

                a.    that was sold prior to February 20, 2018, the Recognized Loss per share is
                      $0.

                b.    that was sold during the period February 20, 2018 and May 17, 2018,
                      inclusive (i.e., the 90-Day Lookback Period), the Recognized Loss per
                      share is the lesser of:

                            i.       $18.49; or

                           ii.       the purchase price minus the “90-Day Lookback Value” on
                                     the date of sale as provided in Table 2 below.

                c.    that was sold or held after May 17, 2018, the Recognized Loss per share is
                      the lesser of:

                            i.       $18.49; or

                           ii.       the purchase price minus the average closing price for
                                     Ubiquiti Common Stock during the 90-Day Lookback
                                     Period, which is $70.39.

    iv.         For each share of Ubiquiti Common Stock purchased on or after February 20,
                2018 the Recognized Loss per share is $0.

The “90-day look back” provision of the Private Securities Litigation Reform Act of 1995
(“PSLRA”) is incorporated into the calculation of the Recognized Loss for Ubiquiti Common
Stock. The limitations on the calculation of the Recognized Loss imposed by the PSLRA are
applied such that losses on Ubiquiti Common Stock purchased during the Settlement Class
Period and held as of the close of the 90-day period subsequent to the Settlement Class Period
(the “90-Day Lookback Period”) cannot exceed the difference between the purchase price paid
for such stock and its average price during the 90-Day Lookback Period. The Recognized Loss
on Ubiquiti Common Stock purchased during the Settlement Class Period and sold during the
90-Day Lookback Period cannot exceed the difference between the purchase price paid for such
stock and its rolling average price during the portion of the 90-Day Lookback Period elapsed as
of the date of sale.




                                               14
              Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 16 of 20
                                                                                       EXHIBIT A-1


                                              Table 2
       Sale /          90-Day           Sale /           90-Day           Sale /          90-Day
    Disposition       Lookback       Disposition        Lookback       Disposition       Lookback
       Date             Value           Date              Value           Date             Value
    2/20/2018          $55.28         3/21/2018          $66.17         4/20/2018          $68.37
    2/21/2018          $55.98         3/22/2018          $66.34         4/23/2018          $68.46
    2/22/2018          $56.19         3/23/2018          $66.42         4/24/2018          $68.52
    2/23/2018          $56.39         3/26/2018          $66.57         4/25/2018          $68.60
    2/26/2018          $56.97         3/27/2018          $66.66         4/26/2018          $68.67
    2/27/2018          $57.68         3/28/2018          $66.70         4/27/2018          $68.72
    2/28/2018          $58.52         3/29/2018          $66.77         4/30/2018          $68.78
     3/1/2018          $59.36          4/2/2018          $66.85          5/1/2018          $68.84
     3/2/2018          $60.25          4/3/2018          $66.93          5/2/2018          $68.90
     3/5/2018          $61.13          4/4/2018          $67.04          5/3/2018          $68.94
     3/6/2018          $61.93          4/5/2018          $67.21          5/4/2018          $69.01
     3/7/2018          $62.54          4/6/2018          $67.31          5/7/2018          $69.10
     3/8/2018          $63.14          4/9/2018          $67.36          5/8/2018          $69.18
     3/9/2018          $63.63         4/10/2018          $67.42          5/9/2018          $69.26
    3/12/2018          $64.04         4/11/2018          $67.47         5/10/2018          $69.47
    3/13/2018          $64.46         4/12/2018          $67.57         5/11/2018          $69.68
    3/14/2018          $64.78         4/13/2018          $67.68         5/14/2018          $69.86
    3/15/2018          $65.12         4/16/2018          $67.77         5/15/2018          $70.04
    3/16/2018          $65.44         4/17/2018          $67.92         5/16/2018          $70.21
    3/19/2018          $65.66         4/18/2018          $68.07         5/17/2018          $70.39
    3/20/2018          $65.96         4/19/2018          $68.23

Call Option Recognized Loss Calculations:2 For each Ubiquiti Call Option purchased or
otherwise acquired during the Settlement Class Period, the Recognized Loss Amount per Call
Option shall be calculated as follows:
         i.        For each Call Option not held at the opening of trading on at least one of the
                   Corrective Disclosure Dates as defined above, the Recognized Loss Amount per
                   Call Option is $0.00.
        ii.        For each Call Option held at the opening of trading on one or more of the
                   Corrective Disclosure Dates as defined above,


2
  Exchange-traded options are traded in units called “contracts” which entitle the holder to buy (in
the case of a call) or sell (in the case of a put) 100 shares of the underlying security, which in this
case is Ubiquiti Common Stock.



                                                   15
           Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 17 of 20
                                                                                         EXHIBIT A-1

                a.     that was subsequently sold during the Settlement Class Period, the
                       Recognized Loss Amount per Call Option is the purchase price minus the
                       sale price.
                b.     that was subsequently exercised during the Settlement Class Period, the
                       Recognized Loss Amount per Call Option is the purchase price minus the
                       intrinsic value of the option on the date of exercise, where the intrinsic
                       value shall be the greater of: (i) $0.00 or (ii) the closing price of Ubiquiti
                       Common Stock on the date of exercise minus the strike price of the option.
                c.     that expired unexercised during the Settlement Class Period, the
                       Recognized Loss Amount per Call Option is equal to the purchase price.
                d.     that was still held as of February 20, 2018, the Recognized Loss Amount
                       per Call Option is the purchase price minus the intrinsic value of the
                       option as of the close of trading on February 20, 2018, where the intrinsic
                       value shall be the greater of: (i) $0.00 or (ii) $55.28 minus the strike price
                       of the option.
No Recognized Claim shall be calculated based upon purchase or acquisition of any Ubiquiti
Call Option that had been previously sold or written.
Put Option Recognized Loss Calculations: For each Ubiquiti Put Option sold during the
Settlement Class Period, the Recognized Loss Amount per Put Option shall be calculated as
follows:
      i.        For each Put Option not open (i.e., not outstanding) at the opening of trading on at
                least one of the Corrective Disclosure Dates as defined above, the Recognized
                Loss Amount per Put Option is $0.00.
     ii.        For each Put Option open (i.e., outstanding) at the opening of trading on one or
                more of the Corrective Disclosure Dates as defined above,
                a.     that was subsequently purchased during the Settlement Class Period, the
                       Recognized Loss Amount per Put Option is the purchase price minus the
                       sale price.
                b.     that was subsequently exercised (i.e., assigned) during the Settlement
                       Class Period, the Recognized Loss Amount per Put Option is the intrinsic
                       value of the Put Option on the date of exercise minus the sale price, where
                       the intrinsic value shall be the greater of: (i) $0.00 or (ii) the strike price of
                       the option minus the closing price of Ubiquiti Common Stock on the date
                       of exercise.
                c.     that expired unexercised during the Settlement Class Period, the
                       Recognized Loss Amount per Put Option $0.00.
                d.     that was still open (i.e., outstanding) as of February 20, 2018, the
                       Recognized Loss Amount per Put Option is the intrinsic value of the
                       option as of the close of trading on February 20, 2018 minus the sale price,
                       where the intrinsic value shall be the greater of: (i) $0.00 or (ii) the strike
                       price of the option minus $55.28.



                                                  16
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 18 of 20
                                                                                    EXHIBIT A-1

No Recognized Claim shall be calculated based upon the sale or writing of any Ubiquiti Put Option
that had been previously purchased or acquired.

                  INSTRUCTIONS APPLICABLE TO ALL CLAIMANTS

The payment you receive will reflect your proportionate share of the Net Settlement Fund. Such
payment will depend on the number of eligible securities that participate in the Settlement, and
when those securities were purchased and sold. The number of claimants who send in claims
varies widely from case to case.
A purchase or sale of Ubiquiti Securities shall be deemed to have occurred on the “contract” or
“trade” date as opposed to the “settlement” or “payment” date.
Acquisition by Gift, Inheritance, or Operation of Law: If a Settlement Class Member acquired
Ubiquiti Securities during the Settlement Class Period by way of gift, inheritance or operation of
law, such a claim will be computed by using the date and price of the original purchase and not
the date and price of transfer. To the extent that Ubiquiti Securities were originally purchased
prior to commencement of the Settlement Class Period, the Recognized Loss for that acquisition
shall be deemed to be zero ($0.00).
Notwithstanding any of the above, receipt of Ubiquiti Securities during the Settlement Class
Period in exchange for securities of any other corporation or entity shall not be deemed a
purchase or sale of Ubiquiti Securities.
The first-in-first-out (“FIFO”) basis will be applied to purchases and sales. Sales will be matched
in chronological order, by trade date, first against Ubiquiti Securities held as of the close of
trading on May 8, 2013 (the last day before the Settlement Class Period begins) and then against
the purchases of Ubiquiti Securities during the Settlement Class Period.
The date of covering a “short sale” is deemed to be the date of purchase of securities. The date of
a “short sale” is deemed to be the date of sale of securities. In accordance with the Plan of
Allocation, however, the Recognized Loss on “short sales” is zero. In the event that a claimant
has an opening short position in Ubiquiti Securities, the earliest Settlement Class Period
purchases shall be matched against such opening short position and not be entitled to a recovery
until that short position is fully covered.
Cumulative payments of all claims associated with Call Options and Put Options will be limited
to 1.5% of the Net Settlement Fund. Thus, if the cumulative Recognized Loss amounts for Call
and Put Option claims exceeds 1.5% of all Recognized Losses, then the Recognized Loss for
Call and Put Option claims will be reduced proportionately until they collectively equal 1.5% of
all Recognized Losses. In the unlikely event that the Net Settlement Fund, allocated as such, is
sufficient to pay 100% of the Ubiquiti Common Stock claims, any excess amount will be used to
pay the balance on the remaining Call and Put Option claims.

If a Settlement Class Member has “written” Call Options, thereby having a short position in the
Call Options, the date of covering such a written position is deemed to be the date of purchase or
acquisition of the Call Option. The date on which the Call Option was written is deemed to be
the date of sale of the Call Option. In accordance with the Plan of Allocation, however, the
Recognized Loss Amount on “written” Call Options is zero. In the event that a Claimant has an
opening written position in Call Options, the earliest purchases or acquisitions of like Call


                                                17
       Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 19 of 20
                                                                                  EXHIBIT A-1

Options during the Settlement Class Period shall be matched against such opening written
position, and not be entitled to a recovery, until that written position is fully covered.
If a Settlement Class Member has purchased or acquired Put Options, thereby having a long
position in the Put Options, the date of purchase/acquisition is deemed to be the date of
purchase/acquisition of the Put Option. The date on which the Put Option was sold, exercised, or
expired is deemed to be the date of sale of the Put Option. In accordance with the Plan of
Allocation, however, the Recognized Loss Amount on purchased/acquired Put Options is zero.
In the event that a Claimant has an opening long position in Put Options, the earliest sales or
dispositions of like Put Options during the Settlement Class Period shall be matched against such
opening position, and not be entitled to a recovery, until that long position is fully covered.
With respect to Ubiquiti Common Stock purchased through the exercise of a Ubiquiti Call or Put
Option,3 the purchase date of the Common Stock is the exercise date of the option and the
purchase price is the closing price of Ubiquiti Common Stock on the exercise date. Any
Recognized Loss arising from purchases of Ubiquiti Common Stock acquired during the
Settlement Class Period through the exercise of an option on Ubiquiti Common Stock shall be
computed as provided for other purchases of Ubiquiti Common Stock in the Plan of Allocation.
Payment according to the Plan of Allocation will be deemed conclusive against all Authorized
Claimants. A Recognized Loss will be calculated as defined herein and cannot be less than zero.
The Claims Administrator shall allocate to each Authorized Claimant a pro rata share of the Net
Settlement Fund based on his, her, or its Recognized Loss as compared to the total Recognized
Losses of all Authorized Claimants. No distribution will be made to Authorized Claimants who
would otherwise receive a distribution of less than $10.00.
Settlement Class Members who do not submit acceptable Proofs of Claim will not share in the
Settlement proceeds. The Settlement Stipulation and the Order and Final Judgment dismissing
this Action will nevertheless bind Settlement Class Members who do not submit a request for
exclusion or submit an acceptable Proof of Claim.
Please contact the Claims Administrator or Lead Counsel if you disagree with any
determinations made by the Claims Administrator regarding your Proof of Claim. If you are
unsatisfied with the determinations, you may ask the Court, which retains jurisdiction over all
Settlement Class Members and the claims-administration process, to decide the issue by
submitting a written request.
Defendants, their respective counsel, and all other Released Persons will have no responsibility
or liability whatsoever for the investment of the Settlement Fund, the distribution of the Net
Settlement Fund, the Plan of Allocation, or the payment of any claim. Lead Plaintiff and Lead
Counsel likewise will have no liability for their reasonable efforts to execute, administer, and
distribute the Settlement.
Distributions will be made to Authorized Claimants after all claims have been processed and
after the Court has finally approved the Settlement. If any funds remain in the Net Settlement

3
 Including (1) purchases of Ubiquiti Common Stock as the result of the exercise of a call option,
and (2) purchases of Ubiquiti Common Stock by the seller of a put option as a result of the buyer
of such put option exercising that put option.



                                               18
        Case 1:18-cv-01620-VM Document 39-3 Filed 12/02/19 Page 20 of 20
                                                                                     EXHIBIT A-1

Fund by reason of uncashed distribution checks or otherwise, then, after the Claims
Administrator has made reasonable and diligent efforts to have Settlement Class Members who
are entitled to participate in the distribution of the Net Settlement Fund cash their distributions,
any balance remaining in the Net Settlement Fund after at least six (6) months after the initial
distribution of such funds will be used in the following fashion: (a) first, to pay any amounts
mistakenly omitted from the initial disbursement; (b) second, to pay any additional settlement
administration fees, costs, and expenses, including those of Lead Counsel as may be approved by
the Court; and (c) finally, to make a second distribution to claimants who cashed their checks
from the initial distribution and who would receive at least $10.00, after payment of the
estimated costs, expenses, or fees to be incurred in administering the Net Settlement Fund and in
making this second distribution, if such second distribution is economically feasible.


      SPECIAL NOTICE TO SECURITIES BROKERS AND OTHER NOMINEES

        If, between May 9, 2013 and February 19, 2018, both dates inclusive, you purchased,
otherwise acquired, or sold Ubiquiti Securities for the beneficial interest of a person or
organization other than yourself, the Court has directed that, WITHIN TEN (10) DAYS OF
YOUR RECEIPT OF THIS NOTICE, you either (a) provide to the Claims Administrator the
name and last known address of each person or organization for whom or which you purchased
such Ubiquiti Securities during such time period (you may be reimbursed from the Settlement
Fund for reasonable costs to provide the names and addresses to the Claims Administrator, not to
exceed $0.10 per name and address) or (b) request additional copies of this Notice and the Proof
of Claim form, which will be provided to you free of charge, and within ten (10) days mail the
Notice and Proof of Claim form directly to the beneficial owners of the Ubiquiti Securities (you
may be reimbursed from the Settlement Fund of your reasonable out-of-pocket expenses, up to
$0.70 per notice). If you choose to follow alternative procedure (b), the Court has directed that,
upon such mailing, you send a statement to the Claims Administrator confirming that the mailing
was made as directed. Those expenses will be paid upon request and submission of appropriate
supporting documentation. All communications regarding the foregoing should be addressed to
the Claims Administrator at the address listed on page 3 above.


DATED:                                        __________________________________________
                                              BY ORDER OF THE UNITED STATES
                                              DISTRICT COURT FOR THE SOUTHERN
                                              DISTRICT OF NEW YORK




                                                19
